Whitfield, J.,
dissenting.
The alternative writ commands the respondents “to rebuild and repair” a wharf between the railroad depot and the St. Johns River.
In a former opinion overruling a demurrer to the return, denying motions to strike portions of the return, and denying a peremptory writ on the pleadings herein, it was held that the Federal Canal Act of August 24, 1912, giving to the Interstate Commerce Commission jurisdiction to regulate stated common carriers and their transportation business, including the establishment of ’’physical connection between the lines of the rail carrier and the dock of the water carrier,” did not conflict with or supersede the statutory authority of the State Railroad Commission “to require railroads and water carriers serving any given point or community * to provide such reasonable physical connection as may be necessary to properly facilitate the transfer of freight or passengers from one of said carriers to the other,” in so far as such statutory authority was exerted to require a railroad and a water carrier to “rebuild and repair the wharf” theretofore used in the transfer of freight and passengers between the rail and water carriers; and it was further held that on the admissions of the demurrer to the return, which return sets up facts tending to show unreasonableness in the order with reference to the questioned needs of the public and the appreciably added burden of expense and inconvenience to the carriers, a defense to the writ was averred. State ex rel. Railroad Commissioners v. Atlantic Coast Line R. Co., 77 Fla. 366, 81 South; Rep. 498. Issue was joined on. the return and voluminous testimony taken.
*184ft is now contended for the respondents that an amendment to the Federal Canal Act of February 28, 1920, clearly gives to the Interstate Commerce Commission exclusive jurisdiction of this subject-matter and that the evidence clearly establishes the asserted unreasonableness in the order commanding the carriers to “rebuild and repair the wharf adjacent to, and lying immediately between, the depot” of the rail carrier and the St. Johns River at Astor, Florida, when the order is “considered with reference to all the substantial interests affected by it.”
The original Canal Act gave the Interstate Commerce Commission jurisdiction in requiring carriers “to establish physical connection between the lines of the rail carrier and the dock of the water carrier by directing the rail carrier to make suitable connection between its line and a track or tracks which have been constructed from the dock to the limits of its right of way, or by directing either or both the rail and water carrier, individually or in connection with one another, to construct and connect with the lines of the rail carrier a spur track or tracks to the dock.” State ex rel. Railroad Commissioners v. Atlantic Coast Line R. Co., 77 Fla. 366, 81 South. Rep. 498, text 500. By amendment the provision is “to establish physical connection between the lines of the rail carrier and the dock at w7dch interchange of passenger or property is to be made by directing the rail carrier to make suitable connection between its line and a track or tracks which have been constructed from the dock to the limits of the railroad' right of way, or by directing either or both the rail and water carrier, individually or in connection With one another, to construct and connect with the lines of the rail carrier a track or tracks to the dock.”
*185The change in the law is shown by the italicized words. It is obvious that both the provisions relate to physical connection by tracks and that the italicized words do not add to the jurisdiction conferred by the original act, but merely adds to the designation or description of the facilities over which jurisdiction is conferred. In discussing the supremacy of the Federal law the United States Supreme Court has said: “The nullity of any act inconsistent with the Constitution is produced by the declaration that the Constitution (of the United States) is the supreme law. The appropriate application of that part of the clause which confers the same supremacy on laws and treaties is to such acts of the State Legislatures as do not transcend their powers, but, though enacted in the execution of acknowledged State powers, interfere with or are contrary * to the laws of Congress, made in pursuance of the Constitution, or some, treaty made under the authority of the United States. In every such case the act of Congress or treaty is supreme, and the law of the State, though enacted in the exercise of powers not controverted, must yield to it. The same doctrine was asserted in the case of Brown v. the State of Maryland, 12 Wh. pages 448, 449, and in numerous other cases. (5 How. pages 573, 574, 579, 581; 2 Peters, 251, 252; 4 Wh. pages 405, 406, 436).
“We agree that in the application of this principle of supremacy of an act of Congress in a case where the State law is but the exercise of a reserved power, the repugnance or conflict should be direct and positive, so that the two acts could not be reconciled or consistently stand together; and also, that the act of Congress should have been passed in the exercise of a clear power under the Constitution, such as that in question,” Sinnot v. *186Commissioners of Pilotage of Mobile, 22 How. (U. S.) 227, text 242, 243.
“Where an act of Congress relating to a subject on which the State may act also limits its prohibitions, it leaves the subject open to State regulation as to the prohibitions, which are unenumerated.
“In determining whether a Federal act overrides a State law, the entire scheme must be considered and that which needs must be implied has no less force than that which, is expressed.
“The intent of Congress to supersede the exercise by the States of their police power will not be inferred unless the act of Congress, fairly interpreted, is in actual conflict with the law of the State.” Savage v. Jones, 225 U. S. 501, text 502, 503, 32 Sup. Ct. Rep. 715.
“While Congress has exclusive power to regulate interstate commerce, and the State may not, when Congress has exerted that power, interfere therewith, even in the otherwise just exercise of its police power, the State may in such a case act until Congress does exert its authority, even though interstate commerce may be incidentally affected.” Sligh v. Kirkwood, 237 U. S. 52, 35 Sup. Ct. Rep. 501.
The subject-matter of the order, a wharf used for the interchange of traffic between a rail carrier and a water carrier, may be used as a part of interstate transportation, but a wharf is local in its nature, and is not of that character of transportation facilities which requires general and uniform regulation. For these reasons' State regulation is not wholly excluded by virtue of the commerce clause of the Federal Constitution; but as the subject may require special regulations to meet local condi*187tions, and the regulations being in aid of interstate as well as intrastate commerce, in so far as they affect interstate commerce, such regulations are permissible, until Congress asserts its superior power by regulations that clearly and actually conflict with the State regulations. Where the conditions warrant it, the rule stated has been applied to the instrumentalities as well as to the subjects of interstate commerce. Missouri, K. & T. R. Co. of Texas v. Harris, 234 U. S. 412, 34 Sup. Ct. Rep, 790, L. R. A. 1915E, 942; Missouri P. R. Co. v. Larabee Flour Mills Co., 211 U. S. 612, 29 Sup. Ct. Rep. 214; Transportation Company v. City of Parkersburg, 107 U. S. 691, 2 Sup. Ct. Rep. 732; Minnesota Rate Cases (Simpson v. Shepard), 230 U. S. 352, 33 Sup. Ct. Rep. 729, 48 L. R. A. (N. S.) 1151, Ann, Cas. 1916A 18; State ex rel. Railroad Commissioners v. Atlantic Coast Line R. Co., 77 Fla. 366, 81 South. Rep. 498; 12 C. J. 41; 5 R. C. L. 751; Sligh v. Kirkwood, 237 U. S. 52, 35 Sup. Ct. Rep. 501; Sligh v. Kirkwood, 65 Fla. 123, 61 South. Rep. 185; Savage v. Jones, 225 U. S. 501, 32 Sup. Ct. Rep. 715; Carey v. State of South Dakota, 250 U. S. 118, 39 Sup. Ct. Rep. 403; Corn Products Refining Co. v. Eddy, 249 U. S. 427, 39 Sup. Ct. Rep. 325; Hebe Co. v. Shaw, 248 U. S. 297, 39 Sup. Ct. Rep. 125; Reid v. Colorado, 187 U. S. 137, 23 Sup. Ct. Rep. 92; Asbell v. State of Kansas, 209 U. S. 251, 28 Sup. Ct. Rep. 485; Crossman v. Lurman, 192 U. S. 189, 24 Sup. Ct. Rep. 234; Smith v. Alabama, 124 U. S. 465, 8 Sup. Ct. Rep. 564; Nashville, C. & St. L. Ry. Co. v. Alabama, 128 U. S. 96, 9 Sup. Ct. Rep. 28; New York, N. H. & H. R. Co. v. People of State of New York, 165 U. S. 628, 17 Sup. Ct. Rep. 418; Missouri, K. & T. Ry. Co. v. Haber, 169 U..S. 613; 18 Sup. Ct. Rep. 488; Southern R. Co. v. Reid, 222 U. S. 424, 32 Sup. Ct. Rep. 140; Atlantic Coast Line R. Co. v. State of Georgia, 234 U. S. 280, 34 Sup. Ct. Rep. 829; Chicago, *188R. I. & P. R. Co. v. State of Arkansas, 219 U. S. 458, 31 Sup. Ct. Rep. 275; Missouri Pac. R. Co. v. State of Kansas ex rel. Railroad Com’rs, 216 U. S. 262, 30 Sup. Ct. Rep. 330; 12 C. J. 41, 74; South Covington & Cincinnati St. Ry. Co. v. Kentucky, 252 U. S. 399, 40 Sup. Ct. Rep. 378, decided April 19, 1920; State ex rel. Railroad Commissioners v. Atlantic Coast Line R. Co., supra. State ex rel. Railroad Com’rs v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175; Mill Creek Coal & Coke Co. v. Public Service Commission, — West. Va. —, 100 S. E. Rep. 557, 7 A. L. R. 1081; Pittsburg, C. C. & St. L. R. Co. v. State of Indiana, 172 Ind. 147, 87 N. E. Rep. 1034, affirmed in 223 U. S. 713, 32 Sup. Ct. Rep. 520.
The Florida statute does not supplement the Federal Act, but covers a subject not included in the Federal statute. See Savage v. Jones, and Sligh v. Kirkwood, supra. Even if the Federal Act fairly covers the subject, it does not appear that any action has been taken thereunder. See Missouri P. R. Co. v. Larabee Flour Mills Co., supra. No purpose is shown by the Canal Act to suspend State action in' this particular matter as in Northern Pac. R. Co. v. State of Washington ex rel. Atkinson, 222 U. S. 370, 32 Sup. Ct. Rep. 160, where the hours of service on interstate trains was the subject of State and Federal Acts. See Hamilton v. Kentucky D. & W. Co., 251 U. S. 146, 40 Sup. Ct. Rep. 106.
There is no clear and actual conflict between the limited authority conferred by Congress upon the Interstate Commerce Commission relative to trade connections between a dock and the line of a rail carrier, and the authority here exerted by the State to require the carrier to “rebuild and repair” a wharf. Consequently the State authority is not as a matter of law excluded from this *189sphere of regulation'. State ex. rel. Railroad Commissioners v. Atlantic Coast Line R. Co., supra. The order is not a direct or unreasonable burden upon interstate commerce. See State ex rel. Railroad Com’rs v. Louisville & N. R. Co., supra. In such cases as Pennsylvania R. Co. v. Public Service Commission of Pennsylvania, 250 U. S. 566, 40 Sup. Ct. Rep. 32, decided November 10, 1919; Southern R. Co. v. Indiana Railroad Commission, 236 U. S. 439, 35 Sup. Ct. Rep. 304, the assertion of paramount Federal authority had covered the field and therefore had precluded or superseded State regulations. See also P.. T. C. Co. v. Warren Godwin, 251 U. S. 27, 40 Sup. Ct. Rep. 69; W. U. Tel. Co. v. Wright, 79 Fla. 600, 84 South. Rep. 604; Charleston & W. C. R. Co. v. Varnville Furniture Co., 237 U. S. 597, 35 Sup. Ct. Rep. 715; New York Cent. R. R. Co. v. Winfield, 244 U. S. 147, 37 Sup. Ct. Rep. 546.
It appears that the rail carrier and the water carrier each transports or may transport persons and property from and to Jacksonville, Florida, and other points to and from Astor, on the St. Johns River, where the water carrier has a landing, and that points in the territory near Astor are reached by the rail carrier, but the rail haul from Jacksonville to points in the territory is much longer than the haul by water to Astor, thence by short rail haul to destination, whereas the rail carrier without the wharf connection has a long haul all rail between Jacksonville and the points that could be reached by river to Astor, thence by rail a short haul to destination in the stated territory.
The law does not give one carrier a right to a long haul merely because its main line and branches extend between given points of origin and destination when there may be a shorter route either independently of *190or in conjunction with, such carrier; and the mere fact that the points to be reached are on a branch line of the carrier, the operation of which apart from the main line is not profitable, does not give the carrier a right to a long haul when a shorter haul can be made available to the public without undue burden to the carrier claiming the long haul, particularly when as here shown delay and higher rates are incidents of the long haul. And the rights of the public and the duty of the regulating authority of the State in the premises are not affected by a desire or a willingness of the two carriers that the short line haul be not utilized.
The subject-matter here is not transportation or rates or rolling stock or employer’s liability or hours of service or efficiency of employees, or commercial transactions, or traffic connections that may require uniformity of regulation,' but it is the rebuilding and repair of a wharf that had been, used, but discontinued. It is local in its nature and neither the Federal Canal Act nor its amendments appear to cover the particular subject; nor has the Federal authority been asserted by regulations or other action taken with reference to the subject so as to exclude reasonable State action upon such local subject-matter that does not conflict with Federal authority or directly or materially burden interstate commerce, but is in aid of interstate commerce in so far as it may indirectly affect it; and the regulation here assumed is not unreasonable in its requirements either as to the nature of the facility or as to its probable cost, when the rights of the public as well as those of the carriers are duly considered with reference to the particular territory and its people to be served by the use of the wharf.
A State may not require a common carrier railroad *191company to repair its track when it is financially unable to do so. State ex rel. R. R. Com’rs v. Tavares & Gulf R. R. Co., 78 Fla. 329, 82 South. Rep. 833. And a State may not compel a railroad company to operate its road at a loss. Brooks-Scanlon Co. v. Railroad Commission of Louisiana, 251 U. S. 396, 40 Sup. Ct. Rep. 183; Minneapolis, St. P. & S. S. M. R. Co., v. State of North Dakota ex rel. McCue, 236 U. S. 585, 35 Sup. Ct. Rep. 429.
The right of a railroad to operate as authorized by law may not be indirectly violated by imposing undue burdens of regulation that force the carrier to stop operating to avoid greater losses. But a particular useful facility may be required of a railroad common carrier, even at a loss of some of its profits. Atlantic Coast Line R. Co. v. North Carolina Corp. Commission, 206 U. S. 1, 27 Sup. Ct. Rep. 585; Missouri Pac. R. Co. v. State of Kansas ex rel. Railroad Com’rs, 216 U. S. 262, 30 Sup. Ct. Rep. 330; State ex rel. Railroad Com’rs v. Florida East Coast R. Co., 67 Fla. 83, 64 South. Rep. 443; State ex rel. Ellis v. Atlantic Coast Line R. Co., 53 Fla. 650, 44 South. Rep. 213. An unreasonable requirement may not be enforced. State ex rel. Railroad Com’rs v. South. Georgia Ry. Co. 80 Fla. 369, 85 South. Rep. 663; State ex rel. Railroad Com’rs v. Atlantic Coast Line R. Co., 77 Fla. 366, 81 South. Rep. 498; State ex rel. Railroad Com’rs v. Florida East Coast R. Co., 71 Fla. 433, 71 South. Rep. 543. See also Erie Ry. Co. v. Board, U. S. Supreme Court, decided January 3, 1921.
Advantages to accrue to the public by the competing routes and by having a short haul which the connections give the public a right to enjoy under the law, are made to appear by the evidence; and while the expense to the carriers may be relatively considerable, yet it does not clear *192ly appear that the advantages to the public in the use of the short haul route to which the wharf is an essential and the probable return in the short haul receipts to the carriers are so incommensurate with the expense to the carriers as to make the order to “rebuild and repair the wharf” invalid for unreasonableness. See Atlantic Coast Line R. Co. v. North Carolina Corp. Commissian, 206 U. S. 1, 27 Sup. Ct. Rep. 585. Missouri Pac. R. Co. v. State of Kansas ex rel. Railroad Com’rs, 216 U. S. 262, text 279, 30 Sup. Ct. Rep. 330; New York v. Barker, 179 U. S. 287, text 302, 21 Sup. Ct. Rep. 124; Seaboard Air Line Ry v. Railroad Commissioners of Georgia, 240 U. S. 324, 36 Sup. Ct. Rep. 260; Chesapeake & Ohio Ry. Co. v.. Public Service Commission of West Virginia, 242 U. S. 603, 61 L. Ed. 520, 37 Sup. Ct. Rep. 234; Chicago & Northwestern Ry. Co. v. Ochs, 249 U. S. 416, 39 Sup. Ct. Rep. 346; State ex rel. Railroad Com’rs v. Florida East Coast R. Co., 67 Fla. 83, 64 South. Rep. 443; State ex rel. Railroad Com’rs v. Atlantic Coast Line R. Co., 67 Fla. 441, 63 South. Rep. 729; Louisville & N. R. Co. v. Railroad Com’rs, 63 Fla. 491, 58 South. Rep. 543.
The citizens of the State who may be served through the stated rail and water route are entitled to have the Astor connection reopened to them by the rebuilding and repair of the wharf and to have reasonably adequate and efficient service thereon at rates that would be just to the public and fair to the carriers considering the peculiar burdens, if any, that are incident to the service. As the Congress has not actually asserted its authority over the particular subject-matter of this writ, viz: the rebuilding and repair of a wharf, it is within the province of the State to afford the relief the people of the State are entitled to have in the premises. State ex rel. v. Atlantic Coast Line Ry., 77 Fla. 366, 81 South. Rep. 498; Transportation Co. *193v. City of Parkersburg, 107 U. S. 691, text 697, 2 Sup. Ct. Rep. 732; Savage v. Jones, supra; Sligh v. Kirkwood, supra; Sligh v. Kirkwood, 65 Fla. 123, 61 South. Rep. 185.
The statute provides that “every rule, regulation, schedule or order made by the Commissioners shall be deemed and held * to be reasonable and just and such as ought to have been made in the premises and to have been properly made and arrived at in due form of procedure and such as can and ought to be executed, unless the contrary plainly appears on the face thereof or be made to appear by clear and satisfactory evidence, and shall not be set aside or held invalid unless, the contrary so appears.” It is not “made to appear by clear and satisfactory evidence” that the order is so unreasonable as to be invalid, therefore, a peremptory writ should be awarded. State ex rel. Railroad Com’rs v. Louisville & N. R. Co., 63 Fla. 274, 57 South. Rep. 673; State ex rel. Railroad Com'rs v. Live Oak, P. & G. R. Co., 74 Fla. 361, 77 South. Rep. 223; State ex rel. Railroad Com’rs v. Florida East Coast R. Co., 72 Fla. 379, 73 South. Rep. 171.
West, J., concurs.